Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Cressie JoAnn Marshall, Appellant                    Appeal from the 123rd District Court of
                                                     Panola County, Texas (Tr. Ct. No. 2015-C-
No. 06-21-00066-CR        v.                         0087). Memorandum Opinion delivered by
                                                     Chief Justice Morriss, Justice Stevens and
The State of Texas, Appellee                         Justice Carter* participating.    *Retired,
                                                     Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Cressie JoAnn Marshall, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JANUARY 26, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk